Citation Nr: 1545334	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  15-09 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the calculated debt in the amount of $17,969.92, incurred as an overpayment of VA compensation for educational benefits, was properly created.

2.  Entitlement to a waiver of the recovery of a debt in the calculated amount of $17,969.92, incurred as an overpayment of VA compensation for educational benefits.
  

WITNESSES AT HEARING ON APPEAL

The appellant and her spouse


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The appellant is in receipt of educational benefits under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill), as her spouse, a veteran, transferred his eligibility for such educational benefits to the appellant.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a decision issued in February 2014 by the Committee on Waivers and Compromises within the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).  Following receipt of her notice of disagreement with this decision, jurisdiction of this claim was transferred to the Atlanta, Georgia RO.

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.

In July 2015, the appellant and her spouse appeared at a hearing before the undersigned Veterans Law Judge. 
 
The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the only issue certified for appellate review is the appellant's claim seeking a waiver of the collection of her debt incurred from overpayment of educational benefits, the issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  This is particularly so with a sympathetic reading of the file that the appellant wished to appeal the validity of the underlying debt in addition to the denial of waiver of that debt.

The record reflects that the calculated total debt of $17,969.92 was derived by calculating the sums of $13,277.99; $3,997.50; and $694.43, purportedly sums paid to the appellant for her vocational training tuition, housing expenses, and textbook expenses, respectively.  However, there is no accounting information of record reflecting how each of these respective sums was calculated.  In order to facilitate appellate review, such an accounting must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Create an accounting as to how the appellant's debt of $17,969.92 was calculated, associate with the claims file, and provide this accounting to the appellant.

2.  Finally, adjudicate the both the issues of (i) the validity of the calculated debt and (ii) whether waiver of recovery of this debt is warranted, to include consideration of the appellant and veteran's statements of record.  If the benefit sought with regard to either claim remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

